DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 line 20, the phrase “partially an overflow reservoir” should be “partially in an overflow reservoir”.   Appropriate correction is required. For the purposes of examination examiner is interpreting this phrase to have the fluid reservoir within an overflow reservoir.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 13, 37, 38, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over CN202515816 to Longyuan et al. (Longyuan) in view of U.S. Patent No. 3,162,193 to Zacks (Zacks).
Regarding claim 1, Longyuan teaches receiving water from a supply spout (1) through an inlet (page 3, paragraph 10), with the supply spout being one of an in sink water faucet spout (see fig. 1) or a shower head (page 3, paragraph 10); passing the water through a supply line (3; page 3, paragraph 10) connected to a personal hygienic flushing applicator tip (7; page 3, paragraph 10); passing the water from the supply line and through the personal hygienic flushing applicator tip (page 3, paragraph 10), with the water that is passed through the personal hygienic flushing applicator tip exiting the water fluid distribution system at the same time as the receiving of the water from the supply spout through the inlet (page 3, paragraph 14); and pressurizing the water using a water pressurizing device comprising a fluid pump (5; page 3, paragraph 10), the pressurizing of the water comprises engaging the water via the fluid pump (Page 3, Paragraph 10) with the passing of the water from the supply spout through the personal hygienic flushing applicator tip comprising passing the pressurized water through the personal hygienic flushing applicator tip (page 3, paragraph 10), the fluid pump receiving and pressurizing water from a non-pressurized fluid reservoir (42; Page 3 paragraph 14) with the non pressurized fluid reservoir continually receiving water from the supply spout but fails to explicitly teach while the non pressurized fluid reservoir is supported in one of the following ways:  the non-pressurized fluid reservoir is suspended from the supply spout while continuously receiving water from the supply spout; 2Docket No.: JAC-2 the non-pressurized fluid reservoir is seated at least partially an overflow 
Zacks teaches while the non pressurized fluid reservoir is supported in one of the following ways:  the non-pressurized fluid reservoir is suspended from the supply spout while continuously receiving water from the supply spout (Col.2 ln. 34-36); 2Docket No.: JAC-2 the non-pressurized fluid reservoir is seated at least partially an overflow reservoir below the supply spout while continuously receiving water from the supply spout; the non-pressurized fluid reservoir is seated on a tub side below the supply spout while continuously receiving water from the supply spout; or the non-pressurized fluid reservoir is held by a user while continuously receiving water from the supply spout
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the fluid reservoir supported in order to allow the for the device to allow the user to more easily use the device without the added weight of the reservoir and to have the reservoir out of the way during use. 
Regarding claim 3, Longyuan in view of Zacks teach the method of claim 1, where Longyuan teaches wherein the personal hygienic flushing applicator tip is a personal hygienic flushing applicator tip (7) and wherein the method comprises utilizing the personal hygienic flushing applicator tip in a personal hygienic flushing operation (Page 3, paragraphs 10 and 14).
Regarding claim 13, Longyuan in view of Zacks teach the method of claim 1, where Longyuan teaches wherein the receiving of the water from the supply spout 
Regarding claim 37, Longyuan in view of Zacks teach the method of claim 1, where Zacks teaches the non-pressurized fluid reservoir is suspended from the supply spout while continuously receiving water from the supply spout (Col.2 ln. 34-36).
Regarding claim 38, Longyuan in view of Zacks teach the method of claim 1, where Longyuan teaches the supply spout is the shower head (page 3 paragraph 10).
Regarding claim 39, Longyuan in view of Zacks teach the method of claim 1, where Zacks teaches the non-pressurized fluid reservoir is seated in the overflow reservoir (where the shower acts as an overflow reservoir- Col. 1 ln. 45-55) while continuously receiving water from the supply spout. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the fluid reservoir seated in an overflow reservoir in order to allow the user to catch extra water without flooding the area during use.   
Regarding claim 42, Longyuan in view of Zacks teach the method of claim 1, where Longyuan teaches the supply spout is a shower head (Page 3 paragraph 10), and Zack teaches a drain at a shower bottom below the shower head acts as an overflow container (Col. 1 ln. 45-55) for the non-pressurized fluid reservoir while the non-pressurized fluid reservoir continuously receives water from the supply spout
.   

Claims 1 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over CN202515816 to Longyuan et al. (Longyuan) in view of U.S. Publication No. 2007/0257137 to Darling, III et al. (Darling).
Regarding claim 1, Longyuan teaches receiving water from a supply spout (1) through an inlet (page 3, paragraph 10), with the supply spout being one of an in sink water faucet spout (see fig. 1) or a shower head (page 3, paragraph 10); passing the water through a supply line (3; page 3, paragraph 10) connected to a personal hygienic flushing applicator tip (7; page 3, paragraph 10); passing the water from the supply line and through the personal hygienic flushing applicator tip (page 3, paragraph 10), with the water that is passed through the personal hygienic flushing applicator tip exiting the water fluid distribution system at the same time as the receiving of the water from the supply spout through the inlet (page 3, paragraph 14); and pressurizing the water using a water pressurizing device comprising a fluid pump (5; page 3, paragraph 10), the pressurizing of the water comprises engaging the water via the fluid pump (Page 3, Paragraph 10) with the passing of the water from the supply spout through the personal hygienic flushing applicator tip comprising passing the pressurized water through the personal hygienic flushing applicator tip (page 3, paragraph 10), the fluid pump receiving and pressurizing water from a non-pressurized fluid reservoir (42; Page 3 
Darling teaches while the non pressurized fluid reservoir is supported in one of the following ways:  the non-pressurized fluid reservoir is suspended from the supply spout while continuously receiving water from the supply spout; the non-pressurized fluid reservoir is seated at least partially an overflow reservoir below the supply spout while continuously receiving water from the supply spout; the non-pressurized fluid reservoir is seated on a tub side below the supply spout while continuously receiving water from the supply spout; or the non-pressurized fluid reservoir is held by a user while continuously receiving water from the supply spout (see fig. 1, paragraphs 0009, 0033, 0034)
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the fluid reservoir to be held by a user in order to allow for the user to have greater control over the input of fluid during use.  
Regarding claim 40, Longyuan in view of Darling teach the method of claim 1, where Darling teaches the non-pressurized fluid reservoir is held by a user while .
Claims 1 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over CN202515816 to Longyuan et al. (Longyuan) in view of U.S. Patent No. 3,004,537 to Turliuc (Turliuc).
Regarding claim 1, Longyuan teaches receiving water from a supply spout (1) through an inlet (page 3, paragraph 10), with the supply spout being one of an in sink water faucet spout (see fig. 1) or a shower head (page 3, paragraph 10); passing the water through a supply line (3; page 3, paragraph 10) connected to a personal hygienic flushing applicator tip (7; page 3, paragraph 10); passing the water from the supply line and through the personal hygienic flushing applicator tip (page 3, paragraph 10), with the water that is passed through the personal hygienic flushing applicator tip exiting the water fluid distribution system at the same time as the receiving of the water from the supply spout through the inlet (page 3, paragraph 14); and pressurizing the water using a water pressurizing device comprising a fluid pump (5; page 3, paragraph 10), the pressurizing of the water comprises engaging the water via the fluid pump (Page 3, Paragraph 10) with the passing of the water from the supply spout through the personal hygienic flushing applicator tip comprising passing the pressurized water through the personal hygienic flushing applicator tip (page 3, paragraph 10), the fluid pump receiving and pressurizing water from a non-pressurized fluid reservoir (42; Page 3 paragraph 14) with the non pressurized fluid reservoir continually receiving water from the supply spout but fails to explicitly teach while the non pressurized fluid reservoir is supported in one of the following ways:  the non-pressurized fluid reservoir is 
Turliuc teaches while the non pressurized fluid reservoir is supported in one of the following ways:  the non-pressurized fluid reservoir is suspended from the supply spout while continuously receiving water from the supply spout; the non-pressurized fluid reservoir is seated at least partially an overflow reservoir below the supply spout while continuously receiving water from the supply spout; the non-pressurized fluid reservoir is seated on a tub side below the supply spout while continuously receiving water from the supply spout (Col.1 ln. 35-44, Col. 3 ln. 24-27, Col. 4 ln. 14-20); or the non-pressurized fluid reservoir is held by a user while continuously receiving water from the supply spout.
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the fluid reservoir to seated on a tub side below the supply spout in order to allow the user to more comfortably use the device during use (Col.1 ln. 35-44). 
Regarding claim 40, Longyuan in view of Turliuc teach the method of claim 1, where Turliuc teaches the non-pressurized fluid reservoir is seated on a tub side below the supply spout while continuously receiving water from the supply spout (Col.1 ln. 35-44, Col. 3 ln. 24-27, Col. 4 ln. 14-20).

s 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Longyuan and Zacks in view of U.S. Publication No. 2011/0302709 to Taylor et al. (Taylor).
Regarding claim 4, Longyuan in view of Zacks teach the method of claim 1, but fail to explicitly teach wherein the personal hygienic flushing applicator tip is an enema applicator tip and wherein the method comprises utilizing the personal hygienic flushing applicator tip in an enema operation.2 Application No. 16/150,092 Restriction Requirement mailed August 19, 2020Docket No. JAC-2 Response dated October 19, 2020  
Taylor teaches an enema applicator tip attached to a water faucet and to have the personal hygienic flushing applicator tip is an enema applicator tip and wherein the method comprises utilizing the personal hygienic flushing applicator tip in an enema operation (0015, 0016, 0043, 0045).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the enema applicator tip of Taylor in order to allow the user to be able to irrigate their anal cavity during use with a temperature controlled device.2Application No. 16/150,092 Restriction Requirement mailed August 19, 2020Docket No. JAC-2 Response dated October 19, 2020

Regarding claim 14, Longyuan in view of Zacks teach the method of claim 11, where Longyuan teaches wherein the personal hygienic flushing applicator tip is a first personal hygienic flushing applicator tip of a first type for applying water to a first type of body part (Page 3, paragraphs 10), and the device to have the supply spout (1), the supply line (3, 6), connected to a tip while performing the pressurizing of the water (Page 3, paragraph 10) but fails to explicitly teach wherein the method comprises exchanging the first personal hygienic flushing applicator tip for a second personal hygienic flushing applicator tip of a second type that is different from the first type for 
Taylor teaches exchanging the first applicator tip for a second personal hygienic flushing applicator tip of a second type that is different from the first type for applying water to a second type of body part that is different from the first type of body part (abstract, 0015, 0016, 0043), passing pressurized water through the second applicator tip to the second type of body part via the supply spout, the supply line, and the second applicator tip while performing the pressurizing of the water (abstract, 0015, 0016, 0043, 0045).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the multiple applicator tips of Taylor in order to allow the user to be able to utilize a variety of spray attachments and to prevent cross contamination between uses of the tips in different locations in the body.2Application No. 16/150,092 Restriction Requirement mailed August 19, 2020Docket No. JAC-2 Response dated October 19, 2020

Allowable Subject Matter
Claims 21-27, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 21 not found or suggested is a water fluid distribution hub, with the hub including a retractable hose assembly that is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783